NOT PRECEDENTIAL


                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ____________

                                     No. 18-1968
                                    ____________

                                        R. D.

                                          v.

                                  SHOHOLA, INC.,
                                       Appellant
                                   ____________

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                             (D.C. No. 3-16-cv-01056)
                   District Judge: Honorable James M. Munley
                                  ____________

                         Argued February 12, 2019
           Before: HARDIMAN, SCIRICA, and COWEN, Circuit Judges.

                            (Opinion Filed: April 24, 2019)

Melissa A. Murphy-Petros [Argued]
Wilson Elser Moskowitz Edelman & Dicker
55 West Monroe Street
Suite 3800
Chicago, IL 60603
       Counsel for Appellant

Jacqueline DeCarlo
Justin L. Klein [Argued]
Hobbie Corrigan & DeCarlo
125 Wyckoff Road
Eatontown, NJ 07724
Jerry A. Lindheim
Locks Law Firm
601 Walnut Street
The Curtis Center, Suite 720 East
Philadelphia, PA 19106
       Counsel for Appellee
                                      ____________

                                        OPINION*
                                      ____________

HARDIMAN, Circuit Judge.

       This interlocutory appeal involves an order of the District Court denying a motion

to quash a subpoena. Plaintiff R.D. issued a deposition subpoena to Gary Trobe, an

investigator hired by Defendant Shohola, Inc. to assist with its defense. According to

R.D., Trobe intimidated three third-party witnesses (E.J., G.M., and Massachusetts State

Police Detective Matthew Cosgrove). Shohola filed a motion to quash the subpoena,

arguing the depositions of its investigator would violate the work-product doctrine.

Because the District Court did not apply the standard in Appeal of Hughes, 633 F.2d 282

(3d Cir. 1980), to determine whether the witness intimidation exception to the work-

product doctrine applies to Trobe’s interaction with each witness, we will affirm in part,

reverse in part, and vacate in part and remand.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.

                                             2
                                               I1

       R.D. brought claims of battery, negligence, and negligent hiring and supervision

against Shohola, alleging he was sexually abused as a minor child while attending a

camping trip Shohola conducted. R.D. subpoenaed Trobe’s deposition, asserting that he

could question Trobe about his interactions with third-party witnesses E.J., G.M., and

Detective Cosgrove because E.J. testified Trobe intimidated him. Shohola moved to

quash the subpoena, arguing it violated the work-product doctrine. Magistrate Judge

Carlson denied Shohola’s motion. The District Court affirmed the Magistrate Judge’s

order on appeal because it was not clearly erroneous. Shohola now argues the District

Court abused its discretion when it denied Shohola’s motion to quash Trobe’s deposition

subpoena because the testimony would reveal attorney work product.

       In challenging the subpoena, Shohola claims that any potential questioning of

Trobe about his interactions with these witnesses constitutes opinion work product

because the inquiry would inevitably disclose defense counsel’s impressions, legal

theories, and strategies. Shohola concedes that evidence of witness intimidation is not


       1
         The District Court had jurisdiction under 28 U.S.C. § 1332, and we have
jurisdiction under 28 U.S.C. § 1291 pursuant to the doctrine established in Perlman v.
United States, 247 U.S. 7 (1918). The Perlman doctrine allows “an interlocutory appeal
of a disclosure order if it is directed at a disinterested third party lacking a sufficient stake
in the proceeding to risk contempt by refusing compliance.” In re Grand Jury, 705 F.3d
133, 144 (3d Cir. 2012). It applies here because R.D. seeks the deposition testimony of
Shohola’s private investigator, which Shohola argues is protected by work-product
doctrine. We review discovery orders for an abuse of discretion. Eisai, Inc. v. Sanofi
Aventis U.S., LLC, 821 F.3d 394, 402 (3d Cir. 2016).
                                                 3
protected work product, but argues R.D. has not sufficiently demonstrated that Trobe

intimidated the three third-party witnesses.

       The District Court held otherwise, affirming the Magistrate Judge’s finding that

R.D. “made a sufficient threshold showing of possible witness misconduct or coercion.”

R.D. v. Shohola Camp Ground & Resort, 2018 WL 1919560, at *2 (M.D. Pa. Apr. 24,

2018). The Court supported the Magistrate Judge’s reasoning that

       so long as [R.D.] does not intend to seek any documents or other tangible
       materials from Trobe, and only intends to determine the facts surrounding
       Trobe’s conduct and communications with third-party witnesses, and does
       not seek any information regarding defense counsel’s mental impressions
       or legal strategy, plaintiff may depose Trobe without violating the work-
       product doctrine.

Id. Thus, the Court affirmed the Magistrate Judge’s order allowing R.D. to depose Trobe

on his interactions with all three witnesses: E.J., G.M., and Detective Cosgrove.

                                               II

       While the District Court correctly limited Trobe’s deposition to cover the narrow

issue of whether he intimidated witnesses, it did not apply the controlling standard for

doing so. In Appeal of Hughes, we held that the work-product doctrine does not protect

efforts by an attorney’s agent to intimidate witnesses. 633 F.2d at 290–91. A party can

successfully subpoena an attorney’s agent “on the ground that the work product involved

misconduct” by demonstrating “a reasonable basis for such a belief.” Id. at 291. In the

context of the crime-fraud exception to the work-product doctrine and attorney-client

privilege, we have explained that “reasonable basis” is less than a preponderance of the
                                               4
evidence, but not close to zero. See In re Grand Jury, 705 F.3d 133, 153–54 (3d Cir.

2012).

         In evaluating whether R.D. has established a “reasonable basis” for his belief that

Trobe intimidated witnesses, the District Court must also consider the evidence of

misconduct for each witness individually. Cf. id. at 159–61 (evaluating claims of work-

product and attorney-client privilege for documents and testimony under the crime-fraud

exception on an individual basis). Otherwise, a party could use a threshold showing of an

agent’s misconduct with one witness as a means for delving into every one of the agent’s

innumerable interactions with other witnesses. To avoid such overbroad discovery, we

will assess the District Court’s order by evaluating whether there is a “reasonable basis”

to support allegations of intimidation for each witness: E.J., G.M., and Detective

Cosgrove.

                                              A

         We agree with Magistrate Judge Carlson’s conclusion (affirmed by the District

Court) that R.D. made a sufficient threshold showing that Trobe tried to influence E.J.

E.J. testified that: Trobe informed him the police might contact him about the incident; he

felt intimidated by Trobe; and he subsequently retained counsel after meeting with Trobe.

While neither the Magistrate Judge nor the District Court cited the Appeal of Hughes

standard, these statements meet the “reasonable basis” threshold because they provide

“more than groundless suspicion” that Trobe might have engaged in misconduct. 633
5
F.2d at 291. So we will affirm the portion of the District Court’s order allowing R.D. to

depose Trobe on the narrow issue of whether he attempted to intimidate E.J. We leave it

to the sound discretion of the District Court to determine how to oversee the conduct of

Trobe’s deposition to ensure that Shohola’s attorney work product is protected to the

fullest extent possible under the circumstances.

                                             B

       While the District Court reached the right conclusion about Trobe’s interaction

with E.J. without applying Appeal of Hughes, the allegation that Trobe tried to influence

G.M. is weaker under this standard. Unlike E.J., G.M. did not testify he felt intimidated

by Trobe. However, he said Trobe was persistent in arranging a meeting and tried to

influence the wording of his statement. Because this evidence is not as strong as E.J.’s

testimony and the District Court has not yet examined it under the Appeal of Hughes

standard, we will vacate and remand the Court’s determination that R.D. can question

Trobe about potential misconduct involving G.M. On remand, the District Court should

determine whether, consistent with Appeal of Hughes, Trobe can be asked about his

interactions with G.M.

                                             C

       Finally, we hold that the District Court abused its discretion in concluding that

R.D. could depose Trobe about his interaction with Detective Cosgrove. R.D. has

presented no evidence whatsoever—let alone evidence of intimidation—of Trobe’s

                                             6
communications with Detective Cosgrove, and the Court cannot impute inferences

supporting allegations of Trobe’s misconduct with E.J. and G.M. to his interactions with

Detective Cosgrove. Accordingly, we will reverse the portion of the District Court’s

order allowing R.D. to depose Trobe about his interactions with Detective Cosgrove.

                                                D

       We conclude by recognizing the validity of Shohola’s concern that a deposition

narrowly tailored to witness intimidation could still reveal protected work product. As the

District Court noted previously, it has various tools at its disposal to manage this

situation. We endorse the District Court’s decision to uphold several aspects of the

Magistrate Judge’s deposition order, such as reserving Shohola’s right to file a later

motion in limine for divulged work product and offering to hold the deposition in the

courthouse to moderate disputes. The District Court might also require the parties to

submit written questions, and it might choose to supervise the deposition. After the

District Court makes a determination about Trobe’s alleged misconduct with G.M., we

leave to the District Court’s discretion the task of policing the scope of protected work

product during Trobe’s deposition.

                                     *      *       *

       For these reasons, we will affirm in part, reverse in part, and vacate in part the

District Court’s order denying Shohola’s motion to quash Trobe’s subpoena and we will

remand the case for further proceedings consistent with this opinion.


                                                7